Citation Nr: 0507219	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-11 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-concussion 
syndrome with migraine headaches secondary to blunt head 
trauma in service.

2.  Entitlement to service connection for schizophrenia 
secondary to blunt head trauma in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

The veteran testified at a hearing before the Board at the RO 
in November 2004.  A transcript of the testimony has been 
added to the claims file.

The issue of entitlement to service connection for 
schizophrenia, secondary to blunt head trauma in service, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's current headache disability is not a result of 
a disease or injury incurred in active service including a 
head trauma during service.


CONCLUSION OF LAW

Post-concussion syndrome with migraine headaches was not 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in August 2001 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The August 2001 VCAA notice letter 
was sent to the veteran prior to the May 2002 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA treatment records have been obtained and that the veteran 
has been provided VA medical examinations.  Furthermore, the 
veteran has testified at a hearing before the Board.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History/Analysis

The veteran testified at his November 2004 hearing that he 
was knocked unconscious at a party during service.  He said 
that he woke up at the hospital and that he could not 
remember what had happened.  The veteran reported that after 
three days in the hospital he was transferred to a Naval 
Regional Medical Center for observation for 10 days.  The 
veteran asserted that he had headaches frequently due to his 
head injury.

The veteran's service medical records reveal that in October 
1982 he was given Motrin for a headache.  These records show 
that the veteran experienced sinus headaches in March 1983.  
The veteran was admitted to the emergency room on July 2, 
1983.  He was oriented at time of admission.  The veteran 
asserted that he had been at a party and thought that he had 
been knocked unconscious, as he could not remember what had 
happened.  The diagnoses were periorbital ecchymosis, status 
post avulsion fracture of the upper front teeth, and acute 
alcohol intoxication.  The next day the veteran was 
discharged to a mental health clinic for further disposition.  
The July 1983 service medical records, as well as those from 
the remainder of the veteran's service, do not show that the 
veteran ever again experienced headaches.  On his October 
1984 report of medical history the veteran checked off that 
he had experienced frequent or severe headaches.  The 
examiner noted that the veteran had experienced a concussion 
in July 1983, but that the veteran had experienced no 
problems due to that injury since that time.  The veteran's 
October 1984 discharge examination report indicates that the 
veteran was neurologically normal.  

VA medical records reveal that the veteran was in a car 
accident in August 1986 and that he injured his knees.  The 
veteran complained of hearing loss and neck pain on VA 
examination in October 1996.

VA medical records reveal that in March 2001 the veteran 
reported that he had not had migraine headaches in over a 
year.  The diagnoses included migraine headaches by history.  
VA medical records show treatment for migraine headaches in 
April 2001.  An August 2001 record notes that the veteran had 
had four to five car wrecks, including one in 1986 when he 
rolled his car.  That wreck resulted in fractures in both 
legs and loss of consciousness.

In April 2001, the veteran first submitted a claim for 
service connection for migraine headaches and post-concussion 
syndrome as a result of his injury in service.  The veteran 
was afforded a VA neurological examination in May 2002.  The 
examiner noted that he had reviewed the veteran's VA medical 
records.  The veteran reported that he had been beaten around 
the head on July 2, 1983, and that he suffered loss of 
consciousness for less than 24 hours.  The veteran stated 
that he began to have headaches immediately thereafter, but 
that he never sought medical attention for headaches before 
he left service.  The veteran asserted that his headaches 
became bothersome and significant in 1995, and that a CT scan 
had been unremarkable.  

Neurological examination was normal.  The examiner stated 
that he was unable to form an opinion regarding whether or 
not the veteran's headaches were related to blunt head trauma 
during service, because the claims file was not available for 
review.  The examiner stated that if it could be documented 
from the service medical records that the veteran did 
complain of headaches following the head trauma in 1983, then 
it would be reasonable to assume that the headaches were due 
to that.  However, the decision turned completely on the 
evidence to support that.

In this case the veteran did not seek treatment for headaches 
after the trauma.  The treatment records immediately 
following the trauma and thereafter are silent as to 
headaches.  On discharge in October 1984, the examiner noted 
that the veteran experienced no residuals of the head injury.  
Furthermore, the Board finds it significant that the veteran 
had sought treatment for headaches on two occasions before 
the trauma, but not thereafter.  This indicates that the 
veteran would seek treatment when he had headaches.  The May 
2002 VA examiner indicated that he would only attribute the 
veteran's headaches to the trauma in service if the veteran 
had been shown to complain of headaches during service after 
receiving the trauma, which he did not.  

The Board further notes that the veteran did not complain of 
headaches for several years after discharge from service.  
Additionally, in March 2001 the veteran reported that, while 
he had a history of headaches, he had not had any for a year.  

The veteran currently reports headaches and attributes them 
to his trauma in service.  However, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

There is no medical evidence indicating a connection between 
the veteran's current headache complaints and service.  
Additionally, the record shows that the veteran has had head 
trauma and loss of consciousness since discharge from 
service, and prior to his current complaints of headaches.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  Accordingly, service connection for post-concussion 
syndrome with migraine headaches secondary to blunt head 
trauma in service is denied.




ORDER

Entitlement to service connection for post-concussion 
syndrome with migraine headaches as a result of blunt head 
trauma in service is denied.


REMAND

The veteran asserts that he developed schizophrenia due to 
blunt head trauma in service.  By rating action dated in May 
2002, the RO denied the veteran's claim.  This rating action 
also denied the veteran's claims for entitlement to service 
connection post-concussion syndrome with migraine headaches 
secondary to blunt head trauma in service.  In May 2002, the 
RO informed the veteran of these denials.  A notice of 
disagreement was received in June 2002.  The veteran stated 
that he disagreed with the May 2002 decision.  He further 
went on to say that the residuals of the head injury resulted 
in personality changes.  The Board notes that this notice of 
disagreement clearly was a disagreement with the May 2002 
denial of both the headache and the schizophrenia claims.  
The veteran has not been issued a statement of the case with 
respect to the claim for entitlement to service connection 
for schizophrenia due to blunt head trauma in service.  At 
the November 2004 hearing the veteran continued to express 
his belief that he was entitled to service connection for 
schizophrenia as a residual of his head trauma in service.  
Since there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the current lack 
of a statement of the case with respect to the schizophrenia 
claim is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


The RO must provide the veteran a statement 
of the case with respect to his claim for 
service connection for schizophrenia as 
secondary to head trauma in service.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If a substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for further 
appellate consideration, if appropriate. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


